DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Ryan on 7/28/2021.

The application has been amended as follows:
In the claims
Claim 11, second to last clause, the phrase "emitting wireless signals from the at least one transmitter device first wireless transmitter and the second wireless transmitter, and detecting the wireless signals when the first borehole string is at the stationary position; and" has been changed to --emitting wireless signals from the first wireless transmitter and the second wireless transmitter, and detecting the wireless signals by the wireless receiver when the first borehole string is at the stationary position; and--



Claim 15, line 4, the phrase "the receiver device includes a wireless receiver disposed" has been changed to --the wireless receiver disposed--

Claim 16, line 1, the phrase "The method of claim 1" has been changed to --The method of claim 11--

Claim 17, lines 2 & 3, the phrase "the receiver device" has been changed to --the wireless receiver--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Each independent claim requires first and second wireless transmitters, a receiver device, and a reference sensor. All of these elements are on one of two first and second borehole strings which are positioned in the borehole.
The receiver device ("wireless receiver" as phrased in claim 11) is "configured to detect the wireless signals from the first wireless transmitter and the second wireless transmitter" (i.e. both the transmitters communicate with the receiver), and the "location of the moveable component relative to the first borehole string" is estimated "based on the signal data and the position data", as well as "estimate a location of the second 

First, the examiner interprets "first wireless transmitter at a first borehole string " (and similar "at" language for other elements) as being commensurate with "on" or "part of" and requiring definite structural connection between the features. In other words, the examiner interprets "first wireless transmitter at a first borehole string" as excluding relative motion between the respective elements. This is commensurate with the specification, as well as the claims, which expressly recite relative movement between some components (but not with respect to "at a first borehole string").

The closest prior art identified by the examiner is US 2016/0319657 (Szpunar) which teaches wireless transmitters on a fixed string ("well head sensors 44, 46, 48, 50, 52, and 54" - ¶ 19 & fig 1; wireless taught in ¶ 20);
additional wireless transmitters on a string movable within the fixed string ("hanger sensors 32, 34, 36, 38, 40, and 42");
a receiver that detects wireless signals from both ("a receiver 56 for receiving signals from the hanger and well head sensors" - ¶ 20); and
a processing device ("controller 67" - ¶ 24).

However, these devices are in a blowout preventer 27 (¶ 18) that is mounted above the borehole 14. None of these strings are disposed "in the borehole" as claimed. Further, these various sensors do not "estimate a location" of the various components relative to only activate when the hangers are "fully seated in the high pressure wellhead" (¶ 19). In other words, the examiner interprets "estimate a location of the moveable component relative to the first borehole string… and estimate a location of the second transmitter relative to the first transmitter" (langue from claim 1) as being different than a sensor system that only indicates direct proximity. Put yet another way, Szpunar is not capable of providing a estimate of relative location, except in the single position where they are adjacent to each other. The examiner views this as an unreasonably broad interpretation of the claim language in light of the present specification.

US 6,333,700 teaches "transmitter units 55 and 57" both on stationary tubing (fig 4) and a "receiver unit 34" on a movable component (fig 3). There is no wireless transmitter on a movable component as claimed.

US 2002/0093431 has " a radio frequency transmitter and receiver 28" (¶ 49) but this receiver only receives signals from a single transmitter 30. The transmitter portion of 28 only communicates with 30 (¶ 51) and therefore the "receiver" does not "detect the wireless signals from the first wireless transmitter and the second wireless transmitter". Further, this is only activated when in direct proximity as similarly described above.

US 2008/0030365 (Fripp) teaches a variety of sensors in several different locations (both fixed: 14 & 20, fig 1) and movable (16 & 18 - ¶ 19). However these are for telemetering sensor data to the surface (abstract & ¶ 5), not estimating relative positions.

US 2009/0120637 teaches "receiver 202" and "tag" transmitters 100. But there are no transmitters on a movable component, other than 202, which must be drawn to the claimed "receiver device".

US 2012/0014211 teaches a movable object with a transmitter and a plurality of sensors that monitor the object's movement (abstract) and which transmit data uphole. However there is no receiver that receives wireless signals from both the movable transmitter in the object and the stationary sensors.

US 2016/0003033 teaches movable transmitter 24 and stationary receiver 50. But there is no second transmitter and receivers 50 are at the surface, not "in a borehole" as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached on Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE E MICHENER/
Primary Examiner, Art Unit 3676